Citation Nr: 1442973	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


1.  Propriety of the reduction, effective June 1, 2009, of the evaluation of the Veteran's service-connected prostate cancer, including residuals of treatment thereof, from 100 percent to 20 percent.

2.  Entitlement to a disability rating for residuals of prostate cancer in excess of 20 percent from June 1, 2009, to July 10, 2010, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.

In his January 2010 VA Form 9, the Veteran requested a hearing via videoconference.  In January 2012, his representative submitted his express withdrawal of that request for a hearing.  The request is withdrawn.  38 C.F.R. § 20.702(e).

The issues on appeal have been expanded to include the propriety of the reduction in the evaluation of prostate cancer from 100 percent to 20 percent, effective June 1, 2009.  The RO initially reduced the evaluation of the Veteran's prostate cancer from 100 percent to 10 percent, effective June 1, 2009, in an April 2009 rating decision.  The RO increased that evaluation to 20 percent in an October 2009 rating decision.  The Veteran May 2009 Notice of Disagreement (NOD) and his Form 9, liberally construed, placed in appellate status both the propriety of the reduction and the claim for increased ratings.  See 38 C.F.R. §§ 20.201, 20.202; see also Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").  As will be discussed, although the propriety of the reduction was not listed as a separate issue in the Statement of the Case (SOC) below, the issue was specifically addressed and is properly on appeal here.  The Board now sets it out separately for purposes of clarity.

As discussed below, the evidence of record raised the issue of entitlement to TDIU during the pendency of the appeal of the claims relating to the Veteran's prostate cancer.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran also explicitly raised the issue in March 2012.  Therefore, the issues have been expanded to include the claim.  Percy, 23 Vet. App. at 47.  Because the Veteran can only benefit from consideration of the TDIU claim, particularly given his failure to appeal the July 2013 rating decision denying the claim, the Board will address the issue in this decision.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).


FINDINGS OF FACT

1.  In a March 2007 rating decision, VA granted entitlement to service connection for prostate cancer, and assigned a 100 percent rating, effective August 7, 2006.
 
2. In a December 2008 rating decision, following examination in September 2008, the RO proposed to reduce the 100 percent rating for residuals of prostate cancer to 10 percent. 

3. In an April 2009 rating decision, the RO reduced the disability evaluation for the Veteran's residuals of prostate cancer to 10 percent, effective June 1, 2009.
 
4. In an October 2009 rating decision, the RO increased the evaluation for the Veteran's residuals of prostate cancer to 20 percent, effective June 1, 2009.
 
5. The Veteran's prostate cancer has neither recurred nor metastasized since the conclusion of prostate cancer treatment in December 2006.

6.  The Veteran's residuals of prostate cancer, as of June 1, 2009, includes urinary frequency with a daytime voiding interval of as high as one to two hours and awakening to void sometimes more than five times per night.  The Veteran has had some urinary incontinence, but has never used absorbent materials; he has had some urinary obstruction, but has not had intermittent or continuous catheterization, marked obstructive symptomatology, or obstructive symptomatology with dilatation procedures more than twice a year.  The Veteran has not had renal dysfunction related to the prostate cancer at any point on appeal.

7.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the 100 percent rating for the Veteran's service-connected residuals of prostate cancer, effective June 1, 2009, was proper, and restoration of the 100 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

2.  The criteria for a rating of 40 percent, but no higher, for residuals of prostate cancer were met during the period from June 1, 2009, to July 10, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

3.  The criteria for a rating higher than 40 percent for residuals of prostate cancer were not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).

4.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice that provided all the required information regarding increased rating claims was provided to the Veteran in August 2009.  The notice letter informed the Veteran with respect to how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran with respect to the increased rating claim.

The Veteran's 100 percent disability rating for prostate cancer was reduced in the April 2009 rating decision.  Reductions are subject to particular notice requirements discussed below.  Moreover, although notice regarding increased rating was first provided after the assignment of the 10 percent rating in that April 2009 rating decision, defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With respect to the claim for an increased rating, the claim was readjudicated in an October 2009 rating decision as well as December 2009 SOC, both adjudications coming after the Veteran specifically requested a higher rating and after he had received full and complete VCAA notice.  The Board finds that the Veteran suffered no prejudice because the VCAA notice with respect to his increased rating claim was provided subsequent to the April 2009 reduction.  

Notice regarding the elements of TDIU was provided in April 2012, after the Veteran indicated he intended to pursue a claim for TDIU.  The RO readjudicated the increased rating claim with respect to prostate cancer in a July 2013 Supplemental Statement of the Case (SSOC) and explicitly adjudicated the TDIU claim in a July 2013 rating decision.  The Board finds that, to the extent notice regarding TDIU was provided subsequent to the initial adjudication of the increased rating claim, the Veteran suffered no prejudice because of the subsequent adjudication and opportunity to present evidence and argument on that issue.  Prickett, 20 Vet. App. at 376.

Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Further, the beneficiary must be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The December 2008 rating decision and the accompanying letter provided the required notice regarding the proposed reduction allowing for a period of 60 days for the Veteran to request a hearing and submit additional evidence.  The Veteran did not request a hearing.  Accordingly, VA's duty to notify, including the duty outlined by 38 C.F.R. § 3.105(e), has been satisfied.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and other relevant records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his service-connected prostate cancer (and residuals thereof), including but not limited to examinations in September 2008, September 2009, January 2011 (with a February 2011 addendum opinion), and May 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that any of the examinations are inadequate.  The Board finds that the VA examinations were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Stefl, 21 Vet.App. at 123-24.   

Also, the Veteran was afforded VA examinations in May 2012 addressing each of his service-connected disabilities and their functional impact.  Those examinations are also adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology, including the impact of each of the disabilities on the Veteran's employability.  See Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. at 311-12.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Rating Reduction

With regard to the reduction of the rating assigned for prostate cancer residuals to 20 percent, effective June 1, 2009, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction as addressed above. 

The next question is whether the reduction was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 100 percent disability rating was awarded effective August 7, 2006, and was reduced effective June 1, 2009, less than five years later.  The procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable to ratings which have been in effect for less than five years.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).

The requirements for a reduction in the evaluation for disabilities in effect for less than five years are less stringent than for reductions of evaluations in effect for five years or more.  Reductions of evaluations which have been in effect for less than five years include an adequate re-examination that discloses improvement in the condition, rather than a "full and complete" examination that establishes that it is "reasonably certain that the improvement will be maintained."  Compare 38 C.F.R. § 3.344(a) with 38 C.F.R. § 3.344(c).

There are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim that a rating reduction was improper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Here, the Board finds that a preponderance of the evidence weighs against the claim.  The standards for rating the disability at issue and the medical evidence will be discussed in full below so that the Veteran will understand the rating criteria and why the Board concludes a 100 percent evaluation is no longer appropriate.

Rating of Prostate Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the RO granted service connection in a March 2007 rating decision and assigned a 100 percent rating for prostate cancer, effective August 7, 2006 under Diagnostic Code (DC) 7528.  In that decision, the RO informed him that an examination would be scheduled at a future date to evaluate the severity of his condition.  The Veteran was examined in September 2008 and, again, in September 2009 which documented the cessation of treatment, no recurrence or metastasis, and residuals consisting primarily of voiding dysfunction.

Under DC 7528, a 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  The Note to DC 7528 states:  "Following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate as voiding dysfunction or renal dysfunction, whichever is predominant."  38 C.F.R. § 4.115b, DC 7528.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  With respect to voiding dysfunction, a 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1.  Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted for albumin that is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A noncompensable rating is assigned for renal dysfunction for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.

Medical Evidence

A November 2006 VA examination confirmed that the Veteran had been diagnosed with prostate cancer and that he had chosen brachytherapy radiation seed implantation as his treatment of choice.  Subsequent treatment records, including a March 2007 "Radiology/Oncology Post-Implant Note' from the Fresno VAMC, indicate that the Veteran had the brachytherapy radiation seed implantation in December 2006 as planned and that the treatment appeared to be successful.  A May 2008 VA Urology Note indicates that the Veteran had not received additional treatment and was not on medication for the prostate cancer.  In accordance with the regulatory guidance, a VA examination was performed in September 2008.  The examiner noted that treatment for the prostate cancer had concluded and the Veteran complained of residuals including urinary frequency and erectile dysfunction.

A December 2008 VA progress note by the Veteran's treating physician stated that the Veteran experienced frequency of urination (day and night) due to the treatment and that PSA values indicated a possible recurrence of the prostate tumor, though he noted more recent PSA values were "down for reason not known to me."  The September 2009 VA examination revealed that the Veteran "has been in a disease free interval since [cessation of the treatment] with most recent laboratories dated 08/27/09 revealing a PSA value of 0.8 nanograms/ml."  The VA examiner stated that there was no history of metastatic spread or prostatic cancer recurrence.  He identified residuals including "incontinence of urine following hesitancy" with nocturia "reduced from a high of five times per night to now the baseline of three times a night."  The incontinence did not, the examiner noted, require the use of absorbent materials and was "small in volume."  The VA examiner opined that the Veteran did not have renal dysfunction, lethargy, weakness, anorexia, weight loss or weight gain.  He also noted that the Veteran did not need catheterization, dilatation, drainage procedures, or a specific diet.  He also opined that the residuals of the prostate cancer did not render the Veteran unemployable and that the primary functional impact was erectile dysfunction which was being successfully treated with medication.

An August 2009 VA treatment note documents cystoscopy and dilatation in June 2009 due to obstructed voiding.  However, it does not appear from the treatment records that he had additional procedures and he has consistently maintained, such as in his October 2010 statement, that his primary residual since the cessation of treatment is urinary frequency, including awakening to void five or more times per night.

The Veteran underwent another VA examination in January 2011.  The examiner again documented the Veteran's complaints of urinary frequency which results in awakening to void four to six times per night.  The examiner also noted complaints of urinary incontinence and hesitancy.  The examiner also opined, again, that the Veteran did not have renal dysfunction, lethargy, weakness, anorexia, weight loss or weight gain and that the Veteran did not need catheterization, dilatation, drainage procedures, or a specific diet.  The examiner opined however that the most recent PSA values indicated a recurrence of prostate cancer and, therefore, that the Veteran was unemployable due to the likelihood that he would need to undergo further treatment for prostate cancer.

The VA examiner provided a February 2011 addendum documenting the results of January 2011 PSA test values that established that, in fact, the Veteran had not experienced a recurrence of cancer.  He also clarified that, despite some complaints of incontinence, the Veteran specifically indicated that he did not use absorbent materials and had never used absorbent materials "because of his increased trips to the bathroom."  The primary residuals of the prostate cancer and treatment therefore were urinary frequency and erectile dysfunction.

Most recently, a May 2012 VA examination documented that the Veteran's last treatment for prostate cancer was the December 2006 brachytherapy radiation seed implantation and that, despite a voiding dysfunction, the Veteran did not use absorbent materials.  He did, however, have urinary frequency resulting in a daytime voiding interval of between one and two hours and awakening to void three to four times per night.  The VA examiner found no signs or symptoms of obstructed voiding and no history of recurrent symptomatic urinary tract or kidney infections.  The examiner opined that the Veteran's service-connected prostate cancer, and residuals thereof, did not impact his ability to work.  The examiner noted that the Veteran's prostate cancer was "stable and unchanged since the C&P exam of 2009."

Analysis:  Propriety of the Reduction

Based on the evidence above, the Board finds that the reduction was proper.  The treatment of the Veteran's prostate cancer had ceased more than six months prior to the June 1, 2009 effective date of the reduction.  The record establishes that there has been no local recurrence or metastasis of prostate cancer since the Veteran received radiation therapy in December 2006.  The few notes suggesting possible recurrence have either been specifically retracted (see, e.g., February 2011 Addendum to January 2011 VA Examination) or were tentative when given and later PSA values confirmed no recurrence.  Accordingly, under governing criteria, a 100 percent rating for prostate cancer is no longer appropriate and the residuals of prostate cancer were properly rated on the basis of whether voiding dysfunction or renal dysfunction was more predominant.  The medical evidence demonstrated in April 2009, and at all times since, that voiding dysfunction is the predominant residual in this case.

Because the preponderance of the evidence is against finding that the reduction was improper, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim that the reduction was improper is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).  The Board will address the appropriate rating, however, in the section below.

Analysis:  Increased Rating

Voiding frequency is the primary voiding dysfunction in this case.  As noted above, the Veteran's urinary incontinence has not required the use of absorbent materials at any point during the appeal period.  His complaints of obstructed voiding have not required dilatation more than 2 times per year or intermittent catheterization and has not resulted in marked obstructive symptomatology as defined in applicable regulations.  Because the highest rating available for his urinary incontinence or obstructed voiding would be 20 percent, at most, given his symptoms and because he has been awarded at least a 20 percent evaluation for urinary frequency at all times on appeal, the Board finds that the Veteran will receive the highest rating by rating his urinary dysfunction as urinary frequency.

The Board does not dispute the credibility of statements from the Veteran and treating physicians about the extensive daytime and nighttime frequency of urination experienced by the Veteran.  Urinary frequency has been his primary complaint and it results in his awakening to void at night from as low as one to two times per night (see, e.g., September 2008 VA Examination) to as many as six times per night (see, e.g., January 2011 VA Examination).  Importantly, the frequency of three times reported in September 2009, the first examination after the reduction, was a decrease from a previous frequency of five awakenings to void per night.  The date when the Veteran's urinary frequency reverted to a "baseline" of three awakenings per night was not documented by the examiner, nor is the basis for concluding that the nocturia had stabilized apparent from the examiner's report.  In fact, given the September 2008 report of one to two awakenings per night, it is not clear when the Veteran had been awakening five times per night.

Veterans are entitled to the benefit of the doubt.  38 C.F.R. §§ 3.102, 4.3.  Here, the evidence establishes that the Veteran has experienced urinary frequency which has varied considerably with periods of relatively infrequent awakenings followed by periods of awakening of five or more times a night.  The September 2008 and September 2009 examinations document such a fluctuation from one to two awakenings to void a night, to five awakenings, to three.  Similar fluctuations, though none below four awakenings a night, are documented in later medical records, Veteran statements, and VA examinations.  The Board finds that the Veteran's urinary frequency has never stabilized at a rate of less than five awakening per night for more than a few months at a time.  In accordance with the requirement to afford the Veteran the benefit of the doubt and to apply the higher criteria where the disability picture more nearly approximates the criteria for that rating, the Board will assign a 40 percent evaluation for all periods on appeal, i.e. from June 1, 2009 to the present.  See 38 C.F.R. § 4.7.

There is no higher rating for urinary frequency and, as previously discussed, the Veteran does not meet the criteria for a higher rating for any other voiding dysfunction.  Likewise, the medical evidence is wholly against finding that the Veteran has a renal dysfunction due to his prostate cancer or treatment therefore.

The Board considered the December 2008 VA urology note and January 2011 VA examination suggesting a possible recurrence, but later PSA tests established, in both cases, that there had not, in fact, been a recurrence.  See, e.g., September 2009 VA Examination; February 2011 Addendum to VA Examination Report.   Likewise, the Board is aware of the medical evidence establishing that the Veteran's prostate cancer, though in remission, would need to be monitored and periodically reassessed.  See, e.g., September 2009 VA Examination.  The regulations, however, require reexamination at the expiration of six months after cessation of surgical, x-ray, antineoplastic chemotherapy or other procedure and rating on residuals where there is not active malignancy.  38 C.F.R. § 4.115b, DC 7528.  The Board finds that the Veteran has not had a recurrence during the appeal period.  This decision does not leave the Veteran without recourse.  If his cancer recurs, he is free to file for an increased evaluation at that time.

Giving the Veteran the benefit of the doubt, his claim for an increased evaluation for his prostate cancer, including residuals thereof, is partially granted in the form of a 40 percent evaluation effective June 1, 2009, and continued through the remainder of the period on appeal.  In all other respects, his claim for an increased rating for prostate cancer is denied.  The Board has considered whether staged ratings are appropriate, but, given the benefit of the doubt afforded the Veteran for the period of June 1, 2009 to July 10, 2010, the Board finds that staged ratings are not warranted.  Fenderson, 12 Vet. App. at 126.

Additional Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected prostate cancer, including residuals thereof.  According to the regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

Specifically, treatment for the Veteran's prostate cancer ceased more than six months prior to the appeal period, there has been no recurrence of that condition during the appeal period and the residuals of that condition and the treatment therefore have been rated under criteria that evaluates the current symptomatology which primarily involves voiding dysfunction.  See 38 C.F.R. § 4.115b, DC 7528; 38 C.F.R. § 4.115a (Ratings of the genitourinary system - dysfunctions).  The Veteran's reported symptoms, including urinary frequency, urinary incontinence, urinary hesitancy, and urinary obstruction, are squarely contemplated by the rating criteria.  Moreover, the Veteran has received a separate evaluation for symptoms of other conditions, specifically diabetes and diabetic nephropathy, that may overlap or be exacerbated by the condition under consideration and so it would be inappropriate to grant a higher evaluation based on symptoms associated with and attributed to those conditions.  See 38 C.F.R. § 4.14.  The Veteran did suffer from at least one bout of hematuria, but the medical evidence fails to disclose that that had any functional impact on the Veteran and the issue resolved within a relatively short period of time.  See, e.g., September 2009 VA examination (discussing hematuria diagnosis, follow-up treatment, and absence of functional impact).  Finally, the Veteran has not alleged any factors, treatments, or symptoms that are not considered under the applicable rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.

TDIU

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran first explicitly raised the issue of TDIU in March 2012.  However, the Veteran had previously alleged in his September 2009 NOD that his treating physician "has me at 100% disabled."  A January 2011 VA examination also raised the issue of employability, though the examiner retracted the assertion in a February 2011 Addendum.  The record during this time had also established that the Veteran was, in fact, unemployed.  On the other hand, the Veteran's March 2012 claim for TDIU was denied in a July 2013 rating decision issued prior to certification of this appeal and the Veteran has not appealed that decision.

However, pursuant to the liberal standards enunciated in Rice, the Board will address the issue of TDIU.  In making this determination, the Board finds that remand of this issue is not required as the matter has been fully developed below, the Veteran has been apprised of the elements of the claim, and he has had the opportunity to present evidence and argument in support of it.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for prostate cancer now rated 40 percent disabling during the entire appeal period.  In addition, during the entire appeal period, the Veteran has been in receipt of service connection for diabetes mellitus (type II) rated 20 percent, residuals of a shell fragment wound (cicatrix, right thigh) rated 10 percent disabling, bilateral hearing loss rated 10 percent disabling, and tinnitus rated 10 disabling.  With the grant herein, all of these service-connected disabilities combine to a 70 percent disability rating, so he meets the criteria for consideration of TDIU on a schedular basis during all periods on appeal.

The Veteran also now has an additional service-connected disability, diabetic nephropathy rated as 30 percent disabling effective March 13, 2012.  As a result, he has an 80 percent combined disability rating as of March 13, 2012.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by

employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran was employed as janitor for decades prior to his last day of work in April 2005.  See, e.g., April 2012 VA Form 21-4192.  He left his janitorial position due to disc herniation and lumbar pain.  See November 2006 VA Examination; see also SSA Records (documenting inability to work due to his nonservice-connected back disability and not attributing the inability to work to any of the Veteran's service-connected disabilities).  The Board will not consider the impairment caused by his nonservice-connected disabilities, but notes that the fact of unemployment is of no probative value in this case where the record establishes that the Veteran's lack of employment was, at least initially, the result of nonservice-connected disabilities.

Numerous VA examinations have addressed the functional limitations caused by the Veteran's multiple service-connected disabilities.  The most recent evaluations of his various disabilities took place in May 2012.  In that examination, the VA examiner specifically addressed the Veteran's employability and concluded that his service-connected disabilities did not "render him unemployable in a physical or sedentery [sic] capacity at this time."  As a rationale, the examiner referred to the DBQ forms filled out with respect to each service-connected disability and noted that the Veteran had "almost normal functional capacity" as well as a normal gait, normal posture, no need for assistive devices, "reasonably normal" joints, no known respiratory or cardiac problems, and lab results within acceptable limits.  

The May 2012 examiner also provided an opinion with respect to the functional limitations associated with each disability.  The examiner indicated that the Veteran's diabetes, which is managed with diet restrictions and oral hypoglycemic agents, has no adverse impact on his employability.  The examiner opined that diabetic nephropathy had no impact on the Veteran's ability to work and explained that the only evident abnormality due to this condition was microalbuminuria.  The examiner also opined that the Veteran's scars (shell fragment wound) and prostate cancer, including the urinary frequency and erectile dysfunction associated with it, had no impact on the Veteran's occupational functioning.

The Board finds May 2012 VA examiner's opinions thorough, solidly grounded in fact, and well-reasoned.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In May 2012, VA also provided the Veteran with an audiological examination.  The examination resulted in an opinion that his bilateral hearing loss (rated as 10 percent disabling) and tinnitus (10 percent disabling) had a moderate impact on the Veteran's ordinary conditions of daily life, including ability to work.  As a rationale, the examiner referred to the Veteran's own description.  The Veteran described the impact of his bilateral hearing loss as interfering with his sleep and activities such as going to the movies.  He described the functional impact of his tinnitus as "hard to be patient and sleep, listening to people."  While the Board agrees that these functional impacts on his activities of daily living are fairly characterized as moderate, the Board does not find that these functional limitations have more than minimal effect on his employability.  This finding is based on the fact that the occupational experience and training has been in manual trades such as construction and janitorial work as well as the fact that the severity of the Veteran's hearing disabilities is relatively mild.

The Board notes that the other VA examinations of record are largely in accord with the May 2012 VA examiner's findings that the functional impact of his disabilities is, at most moderate.  The Board notes that there are several outlier opinions.  As previously discussed, the Veteran stated in his September 2009 NOD that his treating urologist suggested he was 100 percent disabled.  However, the Veteran does not explain the basis of the opinion, so the Board gives it very little probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304 ("most of the probative value of a medical opinion comes from its reasoning").  To the extent the opinion was based on the assumption that prostate cancer had recurred, see December 2008 VA Urology Note, later test results confirmed that, in fact, the cancer had not recurred.  See, e.g., September 2009 VA Examination (discussing subsequent PSA values and stating the Veteran "would not be considered unemployable due to the prostate condition at this time").  

Likewise, the January 2011 VA examiner's opinion that the Veteran was unemployable was based on his assumption that the Veteran's prostate cancer had recurred and further treatment would be required.  As explained in the same examiner's February 2011 Addendum, test results verified that there had not been a recurrence.  In short, the only opinions supporting a finding that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment were based on medical assumptions that turned out to be false or otherwise lacked a sound rationale.  Nieves-Rodriguez, 22 Vet. App. at 304; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran has alleged that his service-connected disabilities render him unemployable, but has not explained how this is so.  While the Veteran is competent to report the functional impact of his various disabilities, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), he has not described, with the exception of his hearing disabilities, how his disabilities affect his occupational functioning.  The Board finds that the Veteran's conclusion, unsupported by reasoning that connects facts or data with his opinion, has very little probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran's service-connected disabilities are relatively stable, well-controlled, and appear to have little impact on his ability to perform the physical and mental acts required by employment in the occupations for which the Veteran's education, experience, and training suit him.  Van Hoose v. Brown, 4 Vet. App. at 363.  The medical opinions of record that are based on an accurate medical assessment are all against the Veteran's claim of functional impacts sufficient to render him unemployable.  The Veteran has not identified functional impacts overlooked by the examining physicians.

The symptoms of the Veteran's service-connected disabilities alone were not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The Veteran is not entitled to TDIU for any portion of the appeal period.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.


ORDER

The reduction in the rating assigned for residuals of prostate cancer from 100 percent was appropriate, and the appeal is denied.

Entitlement to a rating of 40 percent for prostate cancer with residual incontinence is granted effective June 1, 2009, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer is denied for the entire appeal period.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


